Case 1:20-cv-20675-XXXX Document 1 Entered on FLSD Docket 02/14/2020 Page 1 of 11



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                                   CASE:

  DOUG LONGHINI,

               Plaintiff,

    v.

  CAMIDIEG INVESTMENTS, INC.,

          Defendant.
  ___________________________________/

                                                COMPLAINT
          Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues CAMIDIEG INVESTMENTS, INC.

  (hereinafter “Defendant”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

          1.           This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202. The Court has original jurisdiction

  over Plaintiff’s claims arising under 42 U.S.C. § 12181, et seq. pursuant to 28 U.S.C. §§ 1331 and

  1343.

          2.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

          3.           Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, with a

  residence in Miami, Miami-Dade County, Florida, and is otherwise sui juris.

          4.           At all times material, Defendant, CAMIDIEG INVESTMENTS, INC., was and
Case 1:20-cv-20675-XXXX Document 1 Entered on FLSD Docket 02/14/2020 Page 2 of 11



  is a Florida Profit Corporation with its principal place of business in Miami, Florida.

         5.            At all times material, Defendant, CAMIDIEG INVESTMENTS, INC., owned a

  commercial property located at 20920 S Dixie Hwy, Miami, Florida (the “Commercial Property”).

         6.            Venue is properly located in the Southern District of Florida because Defendant’s

  Property that is the subject of this Action, is located in Miami-Dade County, Florida, and

  Defendant regularly conducts business within Miami-Dade County, Florida, and because a

  substantial part(s) of the events or omissions giving rise to these claims occurred in Miami-Dade

  County, Florida at the Property.

                                        FACTUAL ALLEGATIONS

         7.            Although over twenty-seven (27) years have passed since the effective date of

  Title III of the ADA, Defendant has yet to make its commercial property accessible to individuals

  with disabilities.

          8.           Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

  people who are disabled in ways that block them from access and use of Defendant’s Property and

  the businesses therein.

         9.            The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

         10.       Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

  pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

  has very limited use of his hands and cannot operate any mechanisms which require tight grasping

  or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating



                                                      2
Case 1:20-cv-20675-XXXX Document 1 Entered on FLSD Docket 02/14/2020 Page 3 of 11



  without the use of a wheelchair. He is limited in his major life activities by such, including but

  not limited to walking, standing, grabbing, grasping and/or pinching.

         11.       Defendant, owns and operates the Property, which is located at 20920 S Dixie

  Hwy, Miami, Florida that is the subject of this Action. The subject Property and the business

  located therein are open to the public, and located in Miami, Florida.

         12.       The individual Plaintiff frequently visits the Property (including the related

  parking lots and common areas) to include a visit on or about November 19, 2019 and encountered

  multiple violations of the ADA that directly affected his ability to use and enjoy the Property and

  businesses therein. He often visits the Property and business therein, when he is in the area

  visiting family and friends that reside nearby, and has definite plans to return to the Property within

  one (1) month of the filing of this Complaint in order to avail himself of the goods and services

  offered to the public at the Property, if it becomes accessible.

         13.       Plaintiff visited the Property and businesses located therein as a patron/customer,

  and intends to return to the commercial Property in order to avail himself of the goods and services

  offered to the public at the Property. Plaintiff resides near the Property, approximately fourteen

  (14) miles from the Property, in the same state and county as the Property, regularly frequents the

  Defendants’ Property for its intended purposes, and intends to return to the commercial property

  within one (1) months’ time.


         14.       Despite the fact this Defendant has been sued for ADA violations previously,

  Plaintiff found the Property to be rife with ADA violations.              The Plaintiff encountered

  architectural barriers at the subject commercial property, and wishes to continue his patronage and

  use of the commercial property and the business therein.

         15.       The Plaintiff, DOUG LONGHINI, has encountered architectural barriers that are



                                                    3
Case 1:20-cv-20675-XXXX Document 1 Entered on FLSD Docket 02/14/2020 Page 4 of 11




  in violation of the ADA, at the Property. The barriers to access at Defendant’s Property have each

  denied or diminished Plaintiff’s ability to visit the Property and businesses therein and likewise

  endangered his safety. The barriers to access, which are set forth below, have accordingly posed

  a risk of injury(ies), embarrassment, and discomfort to Plaintiff, DOUG LONGHINI, and others

  similarly situated.
         16.       Defendant owns and operates a place of public accommodation as defined by the

  ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendant is

  responsible for complying with the obligations of the ADA. The place of public accommodation

  (the buildings and business property that is the subject of this Action for their violations of the

  ADA) that Defendant owns and operates, is the Property referenced above.

         17.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Property, including, but not necessarily limited to the allegations in Paragraph 19 of this

  Complaint. Plaintiff has reasonable grounds to believe that he will continue to be subjected to

  discrimination at the Property and businesses therein which are open to the public and in violation

  of the ADA. Plaintiff desires to visit the Property not only to avail himself of the goods and

  services available at the Property, but to also assure himself that this commercial property is in

  compliance with the ADA, so that he and others similarly situated will have full and equal

  enjoyment of the commercial property without fear of discrimination.

         18.       Defendant has discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the properties the businesses thereon, in a manner prohibited by 42

  U.S.C. § 12182 et seq.

         19.       Defendant has discriminated, and continues to discriminate, against Plaintiff in

                                                   4
Case 1:20-cv-20675-XXXX Document 1 Entered on FLSD Docket 02/14/2020 Page 5 of 11



    violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

    January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

    less). A list of the violations that Plaintiff encountered during his visit to the Defendant’s

    commercial property and businesses therein, include, but are not limited to, the following:

    Common Areas

           A.      Parking

  i.   The required number of accessible parking spaces is not provided, violating Section 4.1.2(5a)

       and 4.6.1 of the ADAAG and Section 208.2.4 of the 2010 ADA Standards, whose resolution

       is readily achievable.

 ii.   There are accessible parking spaces that do not provide signs designating them as accessible,

       violating Section 4.6.4 of the ADAAG and Section 502.6 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iii.   There are accessible parking spaces and access aisles with faded striping that makes it

       impossible to differentiate the boundaries. The facility fails to make reasonable

       accommodations in policies, practices and procedures to provide full and equal enjoyment of

       disabled individuals and does not maintain the elements that are required to be readily

       accessible and usable by persons with disabilities, violating 28 CFR 36.211.

iv.    The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

       located on an excessive slope. Violation: There are accessible parking spaces located on an

       excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 v.    The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access



                                                    5
Case 1:20-cv-20675-XXXX Document 1 Entered on FLSD Docket 02/14/2020 Page 6 of 11



       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

          B. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

       of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

 ii.   The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

       Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

       4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iii.   The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

       2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

       of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iv.    The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes between sections of the facility. These are violations

       of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

       303, 402 and 403, whose resolution is readily achievable.

 v.    The Plaintiff could not enter tenant spaces without assistance, as the required level landing is

       not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

       doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of




                                                      6
Case 1:20-cv-20675-XXXX Document 1 Entered on FLSD Docket 02/14/2020 Page 7 of 11



          the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

          achievable.

vi.       The Plaintiff had difficulty entering tenant spaces without assistance, as the entrance thresholds

          are too high. Violation: There are threshold rises in excess of ½ inch at the tenant entrances,

          violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA Standards,

          whose resolution is readily achievable.

       Delicias Latinas

              A. Public Restrooms

  i.      There are permanently designated interior spaces without proper signage, violating Section

          4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

          whose resolution is readily achievable.

 ii.      The Plaintiff could not exit the restroom area without assistance, as the required maneuvering

          clearance is not provided. Violation: The restroom area door does not provide the required

          latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010

          ADA Standards, whose resolution is readily achievable.

iii.      The Plaintiff had difficulty using the doorknob and the locking mechanism on the restroom

          door without assistance, as they require tight grasping. Violation: The restroom door has non-

          compliant hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG

          and Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily

          achievable.

iv.       The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

          12” above a grab bar obstructing its use. Violation: The grab bars do not comply with the




                                                        7
Case 1:20-cv-20675-XXXX Document 1 Entered on FLSD Docket 02/14/2020 Page 8 of 11



         requirements prescribed in Sections 4.16.4 & 4.26 of the ADAAG and Section 609.3 of the

         2010 ADA Standards, whose resolution is readily achievable.

 v.      The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

         required location. Violation: The grab bars do not comply with the requirements prescribed in

         Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5.1 of the 2010 ADA Standards,

         whose resolution is readily achievable.

vi.      The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

         provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

         and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.     The Plaintiff could not use the soap dispenser without assistance, as it is mounted too high.

         Violation: There are dispensers provided for public use in the restroom, with controls outside

         the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections 308 &

         309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

             20.      The discriminatory violations described in Paragraph 19 are not an exclusive list

      of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s place of

      public accommodation in order to photograph and measure all of the discriminatory acts violating

      the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

      requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

      presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal

      enjoyment of the commercial property and businesses therein; Plaintiff requests to be physically

      present at such inspection in conjunction with Rule 34 and timely notice.

             21.      The individual Plaintiff, and all other individuals similarly situated, have been

      denied access to, and have been denied full and equal enjoyment of the goods, services, facilities



                                                        8
Case 1:20-cv-20675-XXXX Document 1 Entered on FLSD Docket 02/14/2020 Page 9 of 11



  privileges, benefits, programs and activities offered by Defendant, Defendant’s buildings, the

  businesses and facilities therein; and have otherwise been discriminated against and damaged by

  the Defendant because of the Defendant’s ADA violations as set forth above. The individual

  Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

  damage without the immediate relief provided by the ADA as requested herein. In order to remedy

  this discriminatory situation, The Plaintiff requires an inspection of the Defendant’s place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with

  Disabilities Act.


         22.          Defendant has discriminated against the individual Plaintiff by denying him

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods,         services,    facilities, privileges, advantages or accommodations to

  individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

  that no individual with a disability is excluded, denied services, segregated or otherwise treated

  differently than other individuals because of the absence of auxiliary aids and services.

         23.          Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

  a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

  all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

  entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

  U.S.C. § 12205 and 28 CFR 36.505.

         24.          A Defendant is required to remove the existing architectural barriers to the


                                                     9
Case 1:20-cv-20675-XXXX Document 1 Entered on FLSD Docket 02/14/2020 Page 10 of 11




   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and those similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff require an inspection of the

   Defendant’s place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          25.       Notice to Defendant is not required as a result of the Defendant’s failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendant.

          26.       Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the commercial property owned and operated

   by the Defendant, located in Miami, Florida, the interiors, exterior areas, and the common exterior

   areas of the property and businesses therein to make those facilities readily accessible and useable

   to The Plaintiff and all other mobility-impaired persons; or by closing the facility until such time

   as the Defendants cures their violations of the ADA.

          WHEREFORE, The Plaintiff, DOUG LONGHINI, respectfully requests that this

   Honorable Court issue (i) a Declaratory Judgment determining Defendant at the commencement

   of the subject lawsuit is in violation of Title III of the Americans with Disabilities Act, 42 U.S.C.

   § 12181 et seq.; (ii) Injunctive relief against Defendant including an order to make all readily

   achievable alterations to the facilities; or to make such facilities readily accessible to and usable

   by individuals with disabilities to the extent required by the ADA; and to require Defendant to

   make reasonable modifications in policies, practices or procedures, when such modifications are

   necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

                                                    10
Case 1:20-cv-20675-XXXX Document 1 Entered on FLSD Docket 02/14/2020 Page 11 of 11




   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.

   Dated: February 14, 2020

                                                 GARCIA-MENOCAL & PEREZ, P.L.

                                                 Attorneys for Plaintiff
                                                 4937 S.W. 74th Court, No. 3
                                                 Miami, FL 33155
                                                 Telephone: (305) 553-3464
                                                 Facsimile: (305) 553-3031
                                                 Primary E-Mail: ajperez@lawgmp.com
                                                 Secondary E-Mail: bvirues@lawgmp.com
                                                 aquezada@lawgmp.com


                                                 By: /s/ Anthony J. Perez
                                                       ANTHONY J. PEREZ
                                                       Florida Bar No.: 535451
                                                       BEVERLY VIRUES
                                                       Florida Bar No.: 123713




                                                   11
